The Court:
We have examined the record in this matter, and are of opinion that the Court had jurisdiction of the subject-matter and the parties and regularly exercised its jurisdiction. Our examination must be confined to the record. We can go no further. The record in this proceeding for contempt before us is: 1. Affidavits of the facts constituting the contempt. (C. C. P., § 1211.) 2. Answer of Roe. (Id., § 1217.) 3d. Judgment adjudging Roe guilty of contempt.
The judgment states that the matter had been regularly heard, thus showing there was a trial.
It is contended that according to the statute witnesses must be examined (C. C. P., § 1217), and the judgment must be on the answer and evidence (Id., § 1218). That is so, but it does not appear that this course was not pursued. The record must show error, for when jurisdiction is once had of subject-matter and person, as clearly appeared in this case, every intendment must be made to support the judg*94ment. Moreover, the production of witnesses might have been waived and Roe might have consented to trying the case on affidavits.
We must take the record as true. If the contrary is the fact, it must be corrected by motion or suggestion to the Court below. This Court cannot alter the record of the Court a quo. The record shows, in our judgment, jurisdiction in the Court, and that the Court regularly pursued ita-authority.
The judgment of the Court below is affirmed.